 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   KORY T. O’BRIEN, CDCR #AM-1378,                     Case No.: 19-CV-1957 JLS (JLB)
12                                      Plaintiff,
                                                         ORDER: (1) GRANTING MOTION
13                        vs.                            TO PROCEED IN FORMA
                                                         PAUPERIS, AND (2) DIRECTING
14
                                                         U.S. MARSHAL TO EFFECT
15   SAJIB SAHA; DAVID CLAYTON;                          SERVICE PURSUANT TO 28 U.S.C.
     MARGARET DEEL, M.D.,                                § 1915(d) AND FED. R. CIV. P. 4(c)(3)
16
                                     Defendants.
17                                                       (ECF No. 2)
18
19         Plaintiff Kory T. O’Brien, proceeding pro se and incarcerated at Richard J. Donovan
20   Correctional Facility (“RJD”) in San Diego, California, has filed a civil rights Complaint
21   pursuant to 42 U.S.C. § 1983. See ECF No. 1 (“Compl.”). Plaintiff did not prepay the
22   $400 civil filing fee required by 28 U.S.C. § 1914(a) at the time of filing; instead, he has
23   filed a Motion to Proceed in Forma Pauperis (“IFP”) pursuant to 28 U.S.C. § 1915(a). See
24   ECF No. 2 (“Mot.”).
25                     MOTION TO PROCEED IN FORMA PAUPERIS
26         All parties instituting any civil action, suit, or proceeding in a district court of the
27   United States, except an application for writ of habeas corpus, must pay a filing fee of
28   ///
                                                     1
                                                                                 19-CV-1957 JLS (JLB)
 1   $400. 1 See 28 U.S.C. § 1914(a). The action may proceed despite a plaintiff’s failure to
 2   prepay the entire fee only if he is granted leave to proceed IFP pursuant to 28 U.S.C.
 3   § 1915(a). See Andrews v. Cervantes, 493 F.3d 1047, 1051 (9th Cir. 2007). Prisoners who
 4   are granted leave to proceed IFP, however, remain obligated to pay the entire fee in
 5   “increments” or “installments,” Bruce v. Samuels, 577 U.S. ___, 136 S. Ct. 627, 629
 6   (2016); Williams v. Paramo, 775 F.3d 1182, 1185 (9th Cir. 2015), regardless of whether
 7   their action is ultimately dismissed. See 28 U.S.C. §§ 1915(b)(1), (2); Taylor v. Delatoore,
 8   281 F.3d 844, 847 (9th Cir. 2002).
 9          Section 1915(a)(2) also requires prisoners seeking leave to proceed IFP to submit a
10   “certified copy of the trust fund account statement (or institutional equivalent) for . . . the
11   6-month period immediately preceding the filing of the complaint.”                              28 U.S.C.
12   § 1915(a)(2); Andrews v. King (“King”), 398 F.3d 1113, 1119 (9th Cir. 2005). From the
13   certified trust account statement, the Court assesses an initial payment of 20% of (a) the
14   average monthly deposits in the account for the past six months, or (b) the average monthly
15   balance in the account for the past six months, whichever is greater, unless the prisoner has
16   no assets. See 28 U.S.C. §§ 1915(b)(1), (4). The institution having custody of the prisoner
17   then collects subsequent payments, assessed at 20% of the preceding month’s income, in
18   any month in which his account exceeds $10, and forwards those payments to the Court
19   until the entire filing fee is paid. See 28 U.S.C. § 1915(b)(2); Bruce, 136 S. Ct. at 629.
20          In support of his IFP Motion, Plaintiff has submitted a copy of his California
21   Department of Corrections and Rehabilitation (“CDCR”) Inmate Statement Report as well
22   as a Prison Certificate completed by an accounting officer at RJD. See ECF No. 3 at 1–5;
23   see also 28 U.S.C. § 1915(a)(2); S.D. Cal. CivLR 3.2; King, 398 F.3d at 1119. These
24   statements show that Plaintiff has carried an average monthly balance of $95.62 and had
25
26
     1
       In addition to the $350 statutory fee, civil litigants must pay an additional administrative fee of $50. See
27   28 U.S.C. § 1914(a) (Judicial Conference Schedule of Fees, District Court Misc. Fee Schedule, § 14 (eff.
     June 1, 2016)). The additional $50 administrative fee does not apply to persons granted leave to proceed
28   IFP. Id.
                                                           2
                                                                                              19-CV-1957 JLS (JLB)
 1   $100.60 in average monthly deposits to his account over the six-month period immediately
 2   preceding the filing of his Complaint and $10.92 available balance on the books at the time
 3   of filing. See ECF No. 3 at 1, 3. Based on this accounting, the Court GRANTS Plaintiff’s
 4   Motion and ASSESSES his initial partial filing fee to be $20.12 pursuant to 28 U.S.C.
 5   § 1915(b)(1).
 6         Because Plaintiff’s available balance was insufficient to satisfy this initial fee at the
 7   time of filing, however, the Court will direct the Secretary of the CDCR, or his designee,
 8   to collect the initial $20.12 fee assessed only if sufficient funds are available in Plaintiff’s
 9   account at the time this Order is executed. See 28 U.S.C. § 1915(b)(4) (“In no event shall
10   a prisoner be prohibited from bringing a civil action or appealing a civil action or criminal
11   judgment for the reason that the prisoner has no assets and no means by which to pay the
12   initial partial filing fee.”); Bruce, 136 S. Ct. at 630; Taylor, 281 F.3d at 850 (finding that
13   28 U.S.C. § 1915(b)(4) acts as a “safety-valve” preventing dismissal of a prisoner’s IFP
14   case based solely on a “failure to pay . . . due to the lack of funds available to him when
15   payment is ordered”). The remaining balance of the $350 total fee owed in this case must
16   be collected by the agency having custody of the prisoner and forwarded to the Clerk of
17   the Court pursuant to 28 U.S.C. § 1915(b)(2).
18          SCREENING PURSUANT TO 28 U.S.C. §§ 1915(E)(2) AND 1915A(B)
19         Because Plaintiff is a prisoner and is proceeding IFP, his Complaint requires a pre-
20   answer screening pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b). Under these statutes,
21   the Court must sua sponte dismiss a prisoner’s IFP complaint, or any portion of it, which
22   is frivolous, malicious, fails to state a claim, or seeks damages from defendants who are
23   immune. See Lopez v. Smith, 203 F.3d 1122, 1126–27 (9th Cir. 2000) (en banc) (discussing
24   28 U.S.C. § 1915(e)(2)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010)
25   (discussing 28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that the
26   targets of frivolous or malicious suits need not bear the expense of responding.’”
27   Nordstrom v. Ryan, 762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford
28   Health Sources, Inc., 689 F.3d 680, 681 (7th Cir. 2012)).
                                                    3
                                                                                   19-CV-1957 JLS (JLB)
 1          “The standard for determining whether a plaintiff has failed to state a claim upon
 2   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
 3   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
 4   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
 5   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
 6   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
 7   12(b)(6)”). Rule 12(b)(6) requires that a complaint “contain sufficient factual matter,
 8   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
 9   556 U.S. 662, 678 (2009) (internal quotation marks omitted); Wilhelm, 680 F.3d at 1121.
10         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
11   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
12   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
13   [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
14   experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
15   the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
16   standard. Id.; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 969 (9th Cir. 2009).
17         As currently pleaded, the Court finds that Plaintiff’s Complaint contains “sufficient
18   factual matter, accepted as true,” to state First and Eighth Amendment claims for relief that
19   are “plausible on [their] face,” Iqbal, 556 U.S. at 678, and, therefore, sufficient to survive
20   the “low threshold” set for sua sponte screening pursuant to 28 U.S.C. §§ 1915(e)(2) and
21   1915A(b). See Wilhelm, 680 F.3d at 1123; see also Iqbal, 556 U.S. at 678; Estelle v.
22   Gamble, 429 U.S. 97, 104 (1976) (prison officials’ deliberate indifference to an inmate’s
23   serious medical needs constitutes cruel and unusual punishment in violation of the Eighth
24   Amendment); Rhodes v. Robinson, 408 F.3d 559, 567–68 (9th Cir. 2005) (“Within the
25   prison context, a viable claim of First Amendment retaliation entails five basic elements:
26   (1) An assertion that a state actor took some adverse action against an inmate (2) because
27   of (3) that prisoner’s protected conduct, and that such action (4) chilled the inmate’s
28   ///
                                                    4
                                                                                  19-CV-1957 JLS (JLB)
 1   exercise of his First Amendment rights, and (5) the action did not reasonably advance a
 2   legitimate correctional goal.”). 2
 3          Therefore, the Court will direct the U.S. Marshal to effect service of summons and
 4   Plaintiff’s Complaint on his behalf. See 28 U.S.C. § 1915(d) (“The officers of the court
 5   shall issue and serve all process, and perform all duties in [IFP] cases.”); Fed. R. Civ. P.
 6   4(c)(3) (“[T]he court may order that service be made by a United States marshal or deputy
 7   marshal . . . if the plaintiff is authorized to proceed in forma pauperis under 28 U.S.C.
 8   § 1915.”).
 9                                             CONCLUSION
10          For the reasons discussed, the Court:
11          1.      GRANTS Plaintiff’s Motion to Proceed in Forma Pauperis (ECF No. 2);
12          2.      DIRECTS the Secretary of the CDCR, or his designee, to collect from
13   Plaintiff’s prison trust account the $350 filing fee owed in this case by garnishing monthly
14   payments from his account in an amount equal to twenty percent (20%) of the preceding
15   month’s income and forwarding those payments to the Clerk of the Court each time the
16   amount in the account exceeds $10 pursuant to 28 U.S.C. § 1915(b)(2), WITH ALL
17   PAYMENTS TO BE CLEARLY IDENTIFIED BY THE NAME AND NUMBER
18   ASSIGNED TO THIS ACTION;
19          3.      DIRECTS the Clerk of the Court to serve a copy of this Order on Ralph Diaz,
20   Secretary, CDCR, P.O. Box 942883, Sacramento, California, 94283-0001;
21          4.      DIRECTS the Clerk to issue a summons as to Plaintiff’s Complaint (ECF No.
22   1) and forward it to Plaintiff along with a blank U.S. Marshal Form 285 for each Defendant,
23   as well as a certified copies of this Order, the Complaint, and the summons so that Plaintiff
24   may serve the Defendants. Upon receipt of this “IFP Package,” Plaintiff must complete
25
26
27   2
      Plaintiff is cautioned that “the sua sponte screening and dismissal procedure is cumulative of, and not a
     substitute for, any subsequent Rule 12(b)(6) motion that [a defendant] may choose to bring.” Teahan v.
28   Wilhelm, 481 F. Supp. 2d 1115, 1119 (S.D. Cal. 2007).
                                                         5
                                                                                           19-CV-1957 JLS (JLB)
 1   the Form 285 as completely and accurately as possible, including an address where the
 2   Defendants may be served, see S.D. Cal. CivLR 4.1(c), and return it to the United States
 3   Marshal according to the instructions the Clerk provides in the letter accompanying his IFP
 4   package;
 5         5.     ORDERS the U.S. Marshal to serve a copy of the Complaint and summons
 6   upon the Defendants as directed by Plaintiff on the USM Form 285 provided to him with
 7   all costs of that service to be advanced by the United States, see 28 U.S.C. § 1915(d); Fed.
 8   R. Civ. P. 4(c)(3);
 9         6.     ORDERS the Defendants, once served, to reply to Plaintiff’s Complaint
10   within the time provided by the applicable provisions of Federal Rule of Civil Procedure
11   12(a), see 42 U.S.C. § 1997e(g)(2) (while a defendant may occasionally be permitted to
12   “waive the right to reply to any action brought by a prisoner confined in any jail, prison, or
13   other correctional facility under section 1983,” once the Court has conducted its sua sponte
14   screening pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b), and, thus, has made a
15   preliminary determination based on the face on the pleading alone that Plaintiff has a
16   “reasonable opportunity to prevail on the merits,” defendant is required to respond); and
17         7.     ORDERS Plaintiff, after service has been effected by the U.S. Marshal, to
18   serve upon the Defendants, or, if appearance has been entered by counsel, upon
19   Defendants’ counsel, a copy of every further pleading, motion, or other document
20   submitted for the Court’s consideration pursuant to Federal Rule of Civil Procedure 5(b).
21   Plaintiff must include with every original document he seeks to file with the Clerk of the
22   Court a certificate stating the manner in which a true and correct copy of that document
23   has been was served on the Defendants or their counsel and the date of that service. See
24   S.D. Cal. CivLR 5.2. Any document received by the Court which has not been properly
25   ///
26   ///
27   ///
28   ///
                                                   6
                                                                                 19-CV-1957 JLS (JLB)
 1   filed with the Clerk, or which fails to include a Certificate of Service upon the Defendants,
 2   may be disregarded.
 3         IT IS SO ORDERED.
 4
 5   Dated: January 8, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   7
                                                                                19-CV-1957 JLS (JLB)
